DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 recites “carbon nanotube segment structure” while the specification paragraph defines “carbon nanotube structure” are comprised of “carbon nanotube segments” wherein the “carbon nanotube segments” are “metallic carbon nanotube segments”, “semiconducting carbon nanotube segments” or “both semiconducting carbon nanotube segments and metallic carbon nanotube segments”.  Claims 1-14 are therefore indefinite because the definition of “carbon nanotube segment structure” is not clearly defined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,676,359. Although the claims at issue are not identical, they are both the pending application and U.S. Pat. No. 10,676,359 teach “a method of making carbon nanotubes, the method comprising: depositing a catalyst layer on a substrate; placing the substrate having the depositing catalyst layer in a reaction furnace; heating the reaction furnace to a predetermined temperature; introducing a carbon source gas and a protective gas into the reaction furnace to grow a plurality of carbon nanotube segments, wherein part of the plurality of carbon nanotube segments are metallic carbon nanotube segments; applying a positive electric field to the plurality of carbon nanotube segments, wherein a direction of the positive electric field is along a first direction in which the catalyst layer is positively charged; changing the positive electric field to a negative electric field to grow a second carbon nanotube segment structure from the metallic carbon nanotube segments, wherein a direction of the negative electric field is along a second direction in which the catalyst layer is negatively charged, and the second carbon nanotube segment structure comprises a plurality of semiconducting carbon nanotube segments.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awano (U.S. Pat. No. 7,084,507).
Regarding claims 1 and 14, Awano teaches carbon nanotubes are grown vertically and upward from electrode pads provided on the top of a substrate by plasma CVD process wherein a metal catalyst needed for the growth of the nanotube is positioned in advance at a predetermined location on the electrode pad which meets a broad and reasonable interpretation of a method of making carbon nanotubes comprising depositing a catalyst layer on a substrate, placing the substrate having the depositing catalyst layer in a reaction furnace (column 9, lines 50-56). Awano teaches a CVD technique is well known, and no explanation thereof is needed herein, reference can be made to a plasma CVD process carried out by feeding methane (CH4) and hydrogen (H2) gases at about 400 to 650.degree. C. and under an applied electric field and vacuum, and a thermal CVD process carried out by feeding acetylene (C2H2) and hydrogen gases also at about 400 to 650 degree C under an applied electric field and vacuum, by way of example which meets a broad and reasonable interpretation of heating the reaction furnace to a predetermined temperature and introducing a carbon source gas and a protective gas into the reaction furnace to grow a first carbon nanotube segment structure comprising a plurality of first metallic carbon nanotube segments (column 11; lines 4-18). Awano teaches a metal, such as cobalt, iron, or nickel, is used as a catalyst (column 1, lines 4-18). Awano teaches applying an alternating current electric field to the substrate which meets the limitation of applying a pulsed electric field to grow a second carbon nanotube segment structure from the plurality of first metallic carbon nanotube 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/25/2022